Title: To James Madison from Thomas Jefferson, 14 February 1790
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello Feb. 14. 1790.
I received your favor of Jan. 24. the day before yesterday; the President’s of the 21st. was 16 days getting to my hands. I write him by this occasion my acceptance, and shall endeavor to subdue the reluctance I have to that office which has increased so as to oppress me extremely.

The President pressed my coming on immediately, and I have only said to him in general that circumstances, uncontroulable by me, will not let me set out till the last of next week, say the last day of the month. I meant to ask you to explain to him the particular reason. My daughter is to be married on the 25th. to the mr. Randolph whom you saw here. His father will come only a day or two before that to arrange the provision we mean to make for the young couple, & that this may be perfectly valid it’s execution must take place before the marriage. Thus you see that the happiness of a child, for life, would be hazarded were I to go away before this arrangement is made.
We were greatly alarmed by the report of the attack on your health at Georgetown. The return of your brother from that place first quieted our apprehensions. I hope this will find you perfectly reestablished. All is quiet here. Our countrymen are thrown into a wheat-fever by the price of wheat now 10/3 the bushel. We are offered a dollar at our barns here for the growing crop. Where in N. York will you advise me to go in the first instance on my arrival? Be so good as to think & even provide for me if you can a temporary and decent birth, & lodge a line at mrs. House’s in Philadelphia where I shall be about the 13th. and at New York the 15th. of March. I shall see you so soon that I need only add here assurances always true of the sincere esteem & respect of Dear Sir your affectionate friend & sert.
Th: Jefferson
